Order, Supreme Court, New York County (Alfred Toker, J.), entered September 30, 1991, which, inter alia, denied defendants’ motion for summary judgment pursuant to CPLR 3212, unanimously affirmed, with costs.
We find that the IAS Court properly denied summary judgment on the ground that triable issues of fact exist as to alleged negligence of defendants in the control and/or operation of the truck in which plaintiff was a passenger, and the reasonableness of precautionary steps undertaken by defendants in the face of picketing by striking workers (see, Andre v Pomeroy, 35 NY2d 361, 364-365). Triable issues of fact also exist as to foreseeability of injury and whether the alleged intervening criminal act "is itself the foreseeable harm that shapes the duty [of care] imposed” (Kush v City of Buffalo, 59 NY2d 26, 33). Concur — Carro, J. P., Wallach, Ross and Asch, JJ.